Citation Nr: 1139517	
Decision Date: 10/25/11    Archive Date: 11/07/11

DOCKET NO.  07-25 053	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUE

Entitlement to service connection for a low back condition.  


REPRESENTATION

Veteran represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

The Veteran and his wife


ATTORNEY FOR THE BOARD

S. Dale, Associate Counsel


INTRODUCTION

The Veteran served on active duty from March 1967 to November 1968.  

This matter comes before the Board of Veterans' Appeals (BVA or Board) on appeal from a December 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee, which denied the benefit sought on appeal.  The Veteran appealed that decision to BVA, and the case was referred to the Board for appellate review.

A hearing was held on March 30, 2010, by means of video conferencing equipment with the Veteran in Nashville, Tennessee, before the undersigned, sitting in Washington, DC, who was designated by the Chairman to conduct the hearing pursuant to 38 U.S.C.A. § 7107(c), (e)(2) and who is rendering the determination in this case.  A transcript of the hearing testimony is in the claims file.  

After the March 2010 hearing, evidence was submitted by the Veteran accompanied by a waiver of local consideration.  This waiver is contained in the Veteran's VA claims file.  See 38 C.F.R. §§ 19.9, 20.1304(c) (2010).  

The Board subsequently remanded the case for further development in May 2010.  As will be discussed below, the Board's remand instructions have been substantially complied with, and thus, the Board may proceed in adjudicating the Veteran's claim.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) (where the remand orders of the Board are not complied with, the Board errs as a matter of law when it fails to ensure compliance); see also D'Aries v. Peake, 22 Vet. App. 97, 105 (2008) and Dyment v. West, 13 Vet. App. 141, 146-47 (1999).

As noted in the May 2010 Board Remand, the issues of (1) entitlement to additional compensation for dependents and (2) entitlement to service connection for hypertension, claimed as secondary to posttraumatic stress disorder (PTSD) have been raised by the record.  See Informal Claim, November 2009; Deferred Rating Decision, March 2010.  Since those issues had not been adjudicated by the RO, they were not properly in the Board's jurisdiction, and the Board referred them to the RO via the VA Appeals Management Center (AMC) for appropriate development and adjudication.  See Archbold v. Brown, 9 Vet. App. 124, 130 (1996) (pursuant to 38 U.S.C.A. § 7105(a), the filing of a notice of disagreement initiates appellate review in the VA administrative adjudication process, and the request for appellate review is completed by the claimant's filing of a substantive appeal after a statement of the case is issued by VA).  It does not appear that the RO or AMC took any action on either issue.  As such, the Board, again, REFERS these claims to the RO for appropriate development and adjudication.  

Further, the issue of entitlement to service connection for a neck condition has been raised by the record.  See the March 2010 hearing transcript at pages 21 - 22.  However, since this claim has not been adjudicated by the RO, it is not currently under the Board's jurisdiction.  See Archbold, supra.  Therefore, the Board REFERS this claim to the RO for appropriate action.  


FINDING OF FACT

The competent evidence of record reflects that the Veteran's low back condition was not manifested in active service or within the initial post-service year and is not otherwise etiologically related to the Veteran's active service.


CONCLUSION OF LAW

The Veteran's low back condition was not incurred in or aggravated by military service and may not be presumed to have been incurred therein.  38 U.S.C.A. §§ 1110, 1112, 1113 1154(b) (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309(a) (2010).  





REASONS AND BASES FOR FINDING AND CONCLUSION

The Board has thoroughly reviewed all the evidence in the Veteran's claims file.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the evidence submitted by the Veteran or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claim.  The Veteran must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000).

The Board must assess the credibility and weight of all evidence, including the medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the Veteran.  Equal weight is not accorded to each piece of evidence contained in the record; every item of evidence does not have the same probative value.  When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Stegall Considerations

As noted above, the Board remanded the Veteran's claim for further evidentiary development in May 2010.  Specifically, the Board instructed that the Veteran must be afforded a VA examination to determine the nature and etiology of his claimed low back condition.  Such an examination was performed in July 2010.  As will be discussed below, the Board concludes that this examination is adequate for the purposes of this decision.  Therefore, the Board finds that its remand instructions have been substantially complied with, and thus, the Board may proceed in adjudicating the Veteran's claim.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) (where the remand orders of the Board are not complied with, the Board errs as a matter of law when it fails to ensure compliance); see also D'Aries v. Peake, 22 Vet. App. 97, 105 (2008) and Dyment v. West, 13 Vet. App. 141, 146-47 (1999).  

The Veterans Claims Assistance Act of 2000 (the VCAA)

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2010).  Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his/her representative, if applicable, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  This notice must be provided prior to an initial unfavorable decision by the AOJ.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).

Further, in Dingess v. Nicholson, the United States Court of Appeals for Veterans Claims (Court) held that, upon receipt of an application for a service-connection claim, VA is required to review the evidence presented with the claim and to provide the claimant with notice of what evidence not previously provided will help substantiate his/her claim.  19 Vet. App. 473 (2006); see also 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  Specifically, VA must notify the claimant of what is required to establish service connection and that a disability rating and effective date for the award of benefits will be assigned if service connection is awarded.

The Board finds that the VCAA duty to notify was satisfied by a letter sent to the Veteran in September 2006 with regard to the claim for service connection a low back condition.  The letter addressed all of the notice elements and was sent prior to the initial unfavorable decision by the RO in December 2006.  The September 2006 letter provided the Veteran with notice concerning the assignment of disability ratings and effective dates as per the Court's holding in Dingess.  Even so, any defect in the timing of the notice was harmless error as service connection is being denied, and therefore no rating or effective date is being assigned.  Therefore, the Board finds that VA has fulfilled its duty to notify under the VCAA.

VA has also satisfied its duty to assist the Veteran at every stage of this case with regard to the claim for right ear hearing loss.  All available service treatment records as well as all identified medical records pertinent to the years after service are in the claims file and were reviewed by both the RO and the Board in connection with the Veteran's claim.

A VA examination with respect to the service connection claim was afforded to the Veteran in July 2010.  38 C.F.R. § 3.159(c)(4).  To that end, when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  As noted below, the Board finds that the VA examination obtained in this case is adequate.  The July 2010 VA examiner reviewed the Veteran's complete VA claims file, interviewed the Veteran, and completed a physical examination.  

The Board notes that the Veteran has alleged that the July 2010 VA examination in inadequate because the examination only lasted "5 - 6 minutes."  See a statement from the Veteran dated in November 2010.  However, the Board notes that a presumption or regularity applies to the actions of public officials.  See, e.g., Hilkert v. West, 12 Vet. App. 145, 151 (1999).  There is no indication on the report of July 2010 examination that the VA examiner was biased against the Veteran or that the examination was in any way less than adequate.  Accordingly, the Board concludes that the July 2010 VA examination is adequate for the purposes of this decision.  

In passing, the Board notes that the Veteran's spouse testified that the Veteran's current low back condition was "caused by trauma, it's caused by stress.  And it's already been noted that [the Veteran] has [PTSD], and that's service[-]related."  See the March 2010 hearing transcript at page 14.  It is unclear whether the Veteran's spouse has asserted that the Veteran's low back condition is causally-related to or aggravated by his service-connected PTSD; a claim under the theory of secondary service connection.  Nonetheless, the Board notes that the Veteran has made no mention of such a relationship, and there is no evidence of record which supports that the Veteran's low back condition is either related to or aggravated by his service-connected PTSD.  For these reasons, the Board concludes that this isolated testimony from the Veteran's spouse triggers the VA's duty to obtain a medical opinion concerning such a relationship.  See Duenas v. Principi, 18 Vet. App. 512, 519 (2004) (finding no prejudicial error in Board's statement of reasons or bases regarding why a medical opinion was not warranted because there was no reasonable possibility that such an opinion could substantiate the Veteran's claim because there was no evidence, other than his own lay assertion, that "'reflect[ed] that he suffered an event, injury[,] or disease in service' that may be associated with [his] symptoms"), citing Paralyzed Veterans of Am. V. Sec'y of Veterans Affairs, 345 F.3d 1334, 1355-57 (Fed. Cir. 2003) (noting that a medical examination conducted in connection with claim development could not aid in substantiating a claim when the record does not already contain evidence of an in-service event, injury, or disease).; see also Waters v. Shinseki, 601 F.3d 1274, 1278 (Fed. Cir. 2010) (noting that a Veteran's conclusory generalized statement that a service illness caused his present medical problems was not enough to entitle him to a VA medical examination since all Veterans could make such a statement, and such a theory would eliminate the carefully drafted statutory standards governing the provision of medical examinations and require VA to provide such examinations as a matter of course in virtually every disability case); Wells v. Principi, 326 F.3d 1381 (Fed. Cir. 2003) (noting that the Board has no obligation to obtain a medical opinion when there is no competent evidence that the Veteran's disability or symptoms are associated with his service).  

VA has also assisted the Veteran and his representative throughout the course of this appeal by providing them with a statement of the case (SOC) and several supplemental statements of the case (SSOC's), which informed them of the laws and regulations relevant to his claim.  For these reasons, the Board concludes that VA has fulfilled the duty to assist the Veteran in this case.

Service Connection

Service connection may be established for disability resulting from personal injury suffered or disease contracted in the line of duty in the active military, naval, or air service.  38 U.S.C.A. § 1110, 1131.  That an injury or disease occurred in service is not enough; there must be chronic disability resulting from that injury or disease.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38 C.F.R. § 3.303(b).  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

In relevant part, 38 U.S.C. § 1154(a) requires that the VA give "due consideration" to "all pertinent medical and lay evidence" in evaluating a claim to disability benefits.  Generally, in order to establish direct service connection for a disorder, there must be (1) medical evidence of the current disability; (2) medical, or in certain circumstances, lay evidence of the in-service incurrence of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the current disability.  Hickson v. West, 12 Vet. App. 247, 253 (1999).  However, medical evidence of a current disability and nexus is not always required to establish service connection.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  Lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007) (footnote omitted).

Competent medical evidence means evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions.  Competent medical evidence may also mean statements conveying sound medical principles found in medical treatises.  It would also include statements contained in authoritative writings such as medical and scientific articles and research reports or analyses.  38 C.F.R. § 3.159(a)(1).  Competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience.  Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person.  38 C.F.R. § 3.159(a)(2).

In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence that it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  Competency of evidence differs from weight and credibility.  The former is a legal concept determining whether testimony may be heard and considered by the trier of fact, while the latter is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  See Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartwright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("Although interest may affect the credibility of testimony, it does not affect competency to testify.").

For certain chronic disorders, to include degenerative joint disease (arthritis), service connection may be granted if the disease becomes manifest to a compensable degree within one year following separation from service.  See 38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2010).

In addition, in the case of any Veteran who has engaged in combat with the enemy in active service during a period of war, satisfactory lay or other evidence that an injury or disease was incurred or aggravated in combat will be accepted as sufficient proof of service connection if the evidence is consistent with the circumstances, condition or hardships of such service, even though there is no official record of such incurrence or aggravation.  Every reasonable doubt shall be resolved in favor of the Veteran.  38 U.S.C.A. § 1154(b); 38 C.F.R. § 3.304(d).  "Satisfactory evidence" is credible evidence.  Collette v. Brown, 82 F.3d 389, 392 (1996).  Such credible, consistent evidence may be rebutted only by clear and convincing evidence to the contrary.  38 U.S.C.A. § 1154(b); 38 C.F.R. § 3.304(d).




Discussion

Concerning Hickson element (1), medical evidence of the current disability, in the present case, it is uncontroverted that the Veteran has been diagnosed with degenerative disc disease and degenerative joint disease of the lumbosacral spine.  See e.g., a VA MRI report and x-ray report dated in August 2007 and the report of the July 2010 VA examination.  Hickson element (1) has been demonstrated.  

Regarding Hickson element (2), medical, or in certain circumstances, lay evidence of the in-service incurrence of a disease or injury, the Veteran has consistently stated that he originally injured his low back during his service while carrying ammunition as part of his assigned duties as a cannoneer.  See e.g., the Veteran's statements dated in August 2006, February 2007 and August 2007 as well as the March 2010 hearing transcript at pages 4 - 6 and 10 - 12.  The Board observes that the Veteran's service treatment records are devoid of any instance of complaints of and/or treatment for a low back condition.  However, review of the Veteran's medical records reflects that his Military Occupational Specialty (MOS) was a cannoneer while he was stationed in the Republic of Vietnam.  As previously noted, any Veteran who has engaged in combat with the enemy in active service during a period of war, satisfactory lay or other evidence that an injury or disease was incurred or aggravated in combat will be accepted as sufficient proof of service connection if the evidence is consistent with the circumstances, condition or hardships of such service, even though there is no official record of such incurrence or aggravation.  See 38 U.S.C.A. § 1154(b); 38 C.F.R. § 3.304(d) and Collette, supra.  Moreover, the Veteran's statements concerning his alleged in-service injury are certainly congruent with the tasks and duties associated with his MOS.  The Board certainly has no reason to disbelieve the Veteran's assertions concerning such.  Accordingly, Hickson element (2) is demonstrated.  

The Board notes there is no medical evidence of degenerative joint disease (arthritis) of any segment of the Veteran's spine during the initial post-service year. As such, the provisions of 38 C.F.R. §§ 3.307 and 3.309 concerning the 

manifestation of chronic disorders within the initial post-service year are not for application.  

Regarding crucial Hickson element (3), medical evidence of a nexus between the claimed in-service disease or injury and the current disability, as noted above, the Board remanded the Veteran's claim in May 2010 specifically to obtain such a medical nexus opinion.  Unfortunately, the July 2010 VA examiner's opinion is unfavorable to the Veteran's claim.  After a review of the Veteran's complete VA claims file and an interview and physical examination of the Veteran, the July 2010 VA examiner opined that the Veteran's current low back disability was less likely than not related to his active service.  The VA examiner also expressly stated that the Veteran's low back condition was more indicative of a chronic degenerative disc disease which has occurred over the last forty years.  See the July 2010 VA examination report.  Accordingly, Hickson element (3) has not been demonstrated.  

While the July 2010 VA examiner's medical nexus opinion is unfavorable to the Veteran's claim, the Board notes that service connection may still be awarded if the preponderance of the evidence of record reflects continuity of symptomatology of the Veteran's low back condition as per 38 C.F.R. § 3.303(b).  Indeed, the Veteran has asserted that he has suffered from low back pain since his in-service low back injury.  See e.g., the Veteran's statements dated in August 2007 and November 2010 as well as the March 2010 hearing transcript at page 7.  

However, review of the Veteran's complete VA claims file fails to reflect that the Veteran's low back condition has been continuously disabling since his separation from service in November 1968.  At the March 2010 hearing, the Veteran stated that he first sought treatment for his low back condition in 1989 and he was first diagnosed with a low back condition in 2007.  See the March 2010 hearing transcript at pages 15 and 19.  The medical evidence of record reflects that the Veteran was first diagnosed with a low back condition (specifically, degenerative disc disease and evidence suggestive of degenerative joint disease of the lumbar spine) in a VA x-ray record dated in August 2006.  Concerning the Veteran's assertion that he received treatment for his low back condition in 1989, the Board notes that there is no medical evidence of such treatment.  Indeed, the Veteran testified that the records regarding this treatment were unavailable for submission and review.  See the March 2010 hearing transcript at page 16.  In support of his assertion, the Veteran has submitted a record which he purports is an award reflecting that he received "state disability insurance" from the state of California in 1989.  The Board observes that this document fails to reflect the disability for which the award is based.  However, even assuming that this award was based on the Veteran's back condition, which the Board does not, this compensation was awarded more than twenty years after the Veteran's separation from service in November 1968.  

In Voerth v. West, 13 Vet. App. 117, 120-21 (1999), the Court held that in order to award service connection 38 C.F.R. § 3.303(b), there must be medical evidence on file demonstrating a relationship between a Veteran's current disability and the claimed continuous symptomatology, unless such a relationship is one as to which a lay person's observation is competent.  Such evidence is lacking in this case.  Continuity of symptomatology after service is therefore not demonstrated.  

In a July 2011 statement, the Veteran's representative asserted that the July 2010 VA examiner's medical opinion was inadequate.  Specifically, the Veteran's representative contended that the July 2010 VA examiner's opinion was arguably in favor of the Veteran's claim for service connection.  As noted above, the July 2010 VA examiner stated that the Veteran's current low back condition "occurred over the last 40 years."  See the July 2010 VA examination report.  The Veteran's representative asserts that this opinion places the original incurrence of the Veteran's low back injury during the Veteran's service or within the initial post-service year.  See a statement from the Veteran's representative dated in July 2011.  However, the Board notes that the July 2010 VA examiner's statement would place the original occurrence around July 1970.  Since the Veteran separated from service in November 1968, this date (July 1970) is beyond the initial post-service year, and the provisions of 38 C.F.R. §§ 3.307 and 3.309 are not for application.  

Additionally, the Board has considered the medical literature submitted by the Veteran and his representative.  Medical articles or treatises can provide important support when combined with an opinion of a medical professional if the medical article or treatise evidence discusses generic relationships with a degree of certainty such that, under the facts of a specific case, there is at least plausible causality based upon objective facts rather than on an unsubstantiated lay medical opinion.  Mattern v. West, 12 Vet. App. 222 (1999); Sacks v. West, 11 Vet. App. 314 (1998); Wallin v. West, 11 Vet. App. 509 (1998).  However, the literature submitted by the Veteran and his representative was not accompanied by an opinion of a medical expert linking any low back condition to an aspect of his service.  Nor did that literature otherwise relate to the specific facts of the Veteran's claim.  Thus, that literature is insufficient to establish the required medical nexus opinion for causation in the instant case.

In sum, the Board finds that the preponderance of the competent evidence weighs against a finding that any low back condition, developed during the Veteran's period of service, the initial post-service year, and/or is related to that service.  Therefore, the Board concludes that the Veteran does not have a low back condition that was incurred in or aggravated by service or manifested to a compensable degree within one year following separation from service.

As the preponderance of the evidence is against the claim for service connection, that claim must be denied.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Entitlement to service connection for a low back condition is denied.  



____________________________________________
L.M. BARNARD
Acting Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


